UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4737


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MOHAMED E. SCROUR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cr-00271-LMB-1)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mohamed E. Scrour, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mohamed E. Scrour appeals the district court’s orders affirming the magistrate

judge’s criminal judgment and denying reconsideration. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Scrour, No. 1:18-cr-00271-LMB-1 (E.D. Va. Aug. 10, 2018 &

Sept. 24, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                            2